Citation Nr: 1637747	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  12-10 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for a left ear hearing loss disability.

2.  Entitlement to an effective date earlier than November 30, 2015, for service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to August 1968.  He had service in the Republic of Vietnam, where his awards and decorations included the Bronze Star Medal and the Purple Heart Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In January 2016, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

The Veteran's left ear hearing loss disability is the result of an explosion in service.  


CONCLUSION OF LAW

The Veteran meets the criteria for service connection for a left ear hearing loss disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, prior to consideration of the merits of an appeal, the Board must ensure that VA has met its duty to notify the Veteran of the information and evidence necessary to substantiate his claim and to assist him in obtaining relevant evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In this case, however, the Veteran's claim is being granted in full.  Accordingly, any deficiencies with regard to the VA's duties to notify and assist him in the development of his claim are harmless and nonprejudicial.  

During the hearing before the undersigned Veterans Law Judge, the Veteran contended that left ear hearing loss disability was primarily the result of a satchel charge which exploded near his head during combat.  He noted that he received a Purple Heart Medal in conjunction with that action.  He also reported that the sustained a right ear hearing loss disability as a result of that incident and that service connection was granted for right ear hearing loss disability.  Therefore, he maintained that service connection was warranted for his left ear hearing loss disability.  After reviewing the record, the Board agrees.  

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).

The failure to meet these criteria at the time of a veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant may establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service.  38 C.F.R. § 3.303 (2015); Heuer v. Brown, 7 Vet. App. 379 (1995).

During the Veteran's December 1965 service entrance examination, there were no complaints or clinical findings of a hearing loss disability.  Audiometric testing found puretone thresholds of.  




HERTZ



500
1000
2000
3000
4000
RIGHT
0(15)
0(10)
0(10)
No Report (NR))
0(5)
LEFT
0(15)
0(10)
0(10)
NR
0(5)

In July 1966, VA switched from reporting audiometric results using American Standards Association (ASA) units to using International Organization for Standardization (ISO) units.  The military followed suit in November 1967.  Since the current definition for a hearing loss disability, found at 38 C.F.R. § 3.385, is based on ISO units, military audiograms performed prior to November 1967 must be converted from ASA to ISO units to determine whether there is a hearing loss for VA purposes.  The figures not in parentheses indicate the ASA units.  Those in parentheses indicate the ISO units after the conversion.  

The Veteran's service medical records show that in January 1968, a satchel charge exploded near him.  He complained of difficulty hearing out of his right ear and was treated for a perforated right ear drum.  There were no complaints or clinical findings of a left ear injury or hearing loss disability.  

On the medical history completed in conjunction with the Veteran's August 1968 service separation examination, the examiner stated that the Veteran had a temporary hearing loss with perforated eardrums due to an explosion in January 1968.  On examination, the Veteran's ears and eardrums were reportedly normal, and audiometric testing did not show a hearing loss disability in either ear at any of the applicable hertz levels.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
NR
10
LEFT
10
-5
0
NR
0

In August 1968, the Veteran filed a claim for service connection for a hearing disability as result of combat in January 1968.

In October 1968, the Veteran was examined by the VA.  He reported the history of a ruptured right eardrum but stated that he did not notice a hearing loss disability.  On examination, there was some scarring in both ears but no gross hearing defect.  There was no diagnosis of a hearing loss disability or injury to either ear.

In January 1969, the RO in Buffalo, New York granted service connection for a high tone hearing loss and a healed perforation of the ear drum for the right ear only.  

A hearing loss disability for VA purposes was not demonstrated in either ear until May 1981, when the Veteran demonstrated a bilateral hearing loss disability.  It was confirmed during a VA examination in February 1983.  Since that time, he has continued to have a bilateral hearing loss disability.  

Following a March 2010 VA audiometric examination, the examiner opined that it was less likely than not that the Veteran's left ear hearing loss disability was related to service.  The examiner noted that the Veteran's hearing was within normal limits at time of separation from service without significant decreasing threshold shifts when separation and enlistment audiograms were compared in arriving at that decision.

In reviewing the record, the Board notes that the Veteran sustained damage to both ears when a satchel charge exploded near him.  Although he was only treated for a right ear injury in service, his separation examination, and the report of a VA examination two months later, show that the injury affected both ears and left him with scars on each eardrum.  Moreover, he filed a claim of entitlement to service connection for a hearing loss disability at the time he separated from service.  In addition, service connection for VA purposes was demonstrated in each ear at the same time after service.  That the Veteran did not demonstrate such hearing loss at the time of his separation from service is not dispositive.  Although the latest VA examiner's opinion is against the claim, the Board finds that the Veteran sustained damage to both ears in combat in service and that he began to experience a chronic residual hearing loss disability in each ear at about the same time, which has continued to the present.  He claimed service connection for the disability at separation from service, which tends to establish a continuity of symptomatology.

At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's left ear hearing loss disability had its onset as a result of an incident in service.  Accordingly, all reasonable doubt is resolved in favor of the Veteran, and the claim will be allowed.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  


ORDER

Entitlement to service connection for a left ear hearing loss disability is granted.


REMAND

A February 2016 rating decision established service connection for anxiety disorder and assigned a November 30, 2015, effective date for service connection with a 50 percent rating.  The Veteran submitted a March 2016 notice of disagreement.  No statement of the case has been issued on that issue.

Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following:

Issue a statement of the case which addresses the issue of entitlement to an effective date earlier than November 30, 2015, for service connection for anxiety disorder.  Notify the Veteran that he must submit a timely substantive appeal to receive appellate review of that claim.  If a timely substantive appeal is received, return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


